In a proceeding pursuant to CFLR 7503 (b) to temporarily *365stay arbitration of a claim for uninsured motorist benefits, Alina Gershovich, Ludmila Groysman, and Svetlana Lombard appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Ruchelsman, J.), dated December 16, 2002, as granted the petition to the extent of directing them to provide outstanding discovery.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and so much of the petition as sought to direct the appellants to provide outstanding discovery is denied.
The Supreme Court erred in directing the appellants to provide outstanding discovery. The petitioner had ample time prior to the commencement of the proceeding “within which to seek discovery of the . . . insured as provided for in the insurance policy and unjustifiably failed to utilize that opportunity” to obtain the discovery now sought (Matter of Interboro Mut. Indem. Ins. Co. v Pardon, 270 AD2d 266, 267 [2000]; Matter of Allstate Ins. Co. v Faulk, 250 AD2d 674 [1998]; Matter of Allstate Ins. Co. v Urena, 208 AD2d 623 [1994]). Santucci, J.E, Goldstein, Schmidt and Cozier, JJ., concur.